Notice of Allowability
Claims 1 and 3-20 are allowed.
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Applicant has incorporated limitations from claim 2, which the Office identified as allowable subject matter in the previous Office Action.  An updated search was completed.  Claims 3-12 are allowed because they depend on claim 1. 

Regarding Claim 13, Applicant has incorporated limitations from claim 2, which the Office identified as allowable subject matter in the aforementioned Office Action.  An updated search was completed.  Claims 14-20 are allowed because they depend on claim 13. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                             May 12, 2021